In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated August 10, 2005, which denied her motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
*555The plaintiff established her prima facie entitlement to judgment as a matter of law by presenting undisputed proof that the negligence of the defendant Cengiz Yaraner in failing to stop for a red traffic light was the sole proximate cause of the accident. In opposition, the defendants’ conclusory assertions that the plaintiff may have been using her cell phone and may have had time to take evasive action were completely speculative and undermined by evidence in the record (see Iqbal v Petrov, 9 AD3d 416 [2004]; Coumbes v Taylor, 298 AD2d 350 [2002]). Moreover, the defendants “failed to establish that additional discovery would yield any facts indicating the plaintiff was at fault and justify denying her motion” (Szczotka v Adler, 291 AD2d 444 [2002]; see Gillinder v Hemmes, 298 AD2d 493, 494 [2002]). Florio, J.E, Adams, Luciano and Fisher, JJ., concur.